DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 28 October 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.


Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “is provided” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 20, 22, 23, 31, 34, and 35 are objected to because of the following informalities: 
	In claim 20, line 2, --a portion-- should be added before “of”.
	In claim 22, last line, --respective-- should be added before “lateral”.
In claim 23, line 3, --respective-- should be added before “lateral”.
In claim 31, lines 1-2, “the cover structure… extending” should be changed to --the bottom side extends-- (note: “bottom side” is antecedently recited in claim 16).
In claim 31, line 3, --deflector-- should be added before “device”.
In claim 34, line 3, the semi-colon should be changed to a comma (to avoid breaking the list established by “including” since “a first and a second bottom edge portion…” limits “cover structure”)(note: the semi-colon in line 5 should not be changed).
In claim 34, line 5, “add-on wind flow deflector system comprises” should be changed to  --wind flow deflector devices comprise-- (to imbue proper antecedent basis practice in light of “a first top wind flow deflector device”, etc. being claim).
In claim 34, lines 8, 10, and 12, the semi-colons should be changed to commas.
In claim 35, line 3, “a” should be changed to --the--.
In claim 35, 2nd to last line, --one or more-- should be added before “wind”.
In claim 35, last line, “a” (before “yaw”) should be changed to --the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claimed limitations “add-on wind flow deflector system” and “wind flow deflector devices” are not deemed to invoke 35 U.S.C. 112(f) since the term “deflector” is structural.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27, 30, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 27: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “a reinforcing structure”, and the claim also recites “a strut” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 30, the limitation recited as “one wind flow deflector device of the plurality of wind flow deflector devices covers a portion of the top side and extends from the first lateral side claim 31.

In claim 31, the limitation recited as “one wind flow device of the plurality of wind flow deflector devices covers a portion of the bottom side and extends from the first lateral side to the second lateral side” renders the claim indefinite since it is not in agreement with the disclosure, which omits any indication that a single wind flow device is configured such that it extends across the entire lateral dimension of the nacelle, which is required by the instant language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-23, 25-30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosukonda et al. (WO 2017/108059 - hereafter referred to as Bosukonda; see IDS submission).

In reference to claim 16
Bosukonda discloses:
A nacelle assembly (100 or 300 or 400 - see Figures 1, 3, and 4) for a wind turbine, the nacelle assembly connectable to a wind turbine tower (see pg.2:ll.29-30) through a yaw system (note: “connectable… through a yaw system” does not result in a positive recitation of “yaw system”; the identified “nacelle assembly” is capable of being configured for use with a yaw system), comprising:
a front region (~106) coupled to a rotor (see pg.8:ll.28-29) comprising a rotor hub and at least one rotor blade;
a nacelle (101) having a cover structure to house wind turbine components, the cover structure comprising a front side (~106) arranged at the front region, a rear side (see Figures 1, 3, and 4) opposite to the front side, a first and a second lateral side (i.e., the sides to which add-on elements 102 or 301 or 401 are attached - Figures 1, 3, and 4) and a top and a bottom side (see e.g. Figure 2);
the cover structure extending (see Figures 1, 3, and 4) from the front side to the rear side along a longitudinal axis;
an add-on wind flow deflector system (i.e., (1) pairs of add-on elements 102 or 301 or 401, or (2) heat exchanger 105, or (3) a combination of any of add-on elements 102 or 301 or 401 and heat exchanger 105) coupled to an outside of the cover structure to guide wind flowing to the nacelle for reducing a drag (note: the identified “add-on wind flow deflector system” effects the aerodynamic characteristics of the nacelle and, thus, is capable of reducing drag under certain wind conditions, which are chaotic and transient) of the nacelle when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event (note: “when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event” is being treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).



In reference to claim 17
Bosukonda discloses:
The nacelle assembly according to claim 16, wherein the yaw system failure event comprises a grid loss event (note: “the yaw system failure event comprises a grid loss event” is treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 18
Bosukonda discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system (i.e., at least one of 102 or 301 or 401 and 105) comprises a plurality of wind flow deflector devices (see Figures 1, 3, and 4).

In reference to claim 19
Bosukonda discloses:
The nacelle assembly according to claim 18, wherein one or more of the wind flow deflector devices (105) cover one or both of: a portion (i.e., one of the fillets identified below in annotated Bosukonda Figure 2) of a first top edge region formed between the top side and the first lateral side, or a portion of a second top edge region formed between the top side and the second lateral side (i.e., the other of the fillets identified below in annotated Bosukonda Figure 2).

    PNG
    media_image1.png
    339
    729
    media_image1.png
    Greyscale


In reference to claim 20
Bosukonda discloses:
The nacelle assembly according claim 18, wherein one or more of the wind flow deflector devices (102 or 301 or 401) cover (see Figures 1-4) one or both of: a portion of the first lateral side or, of the second lateral side.

In reference to claim 21
Bosukonda discloses:
The nacelle assembly according to claim 18 wherein one or more of the wind flow deflector devices (102 or 301 or 401 and/or 105) comprise a plate (see annotated Bosukonda Figure 2 below) extending from a proximal end (see annotated Bosukonda Figure 2 below) connected to the cover structure to a distal free end (see annotated Bosukonda Figure 2 below).

    PNG
    media_image2.png
    464
    432
    media_image2.png
    Greyscale


In reference to claim 22
Bosukonda discloses:
The nacelle assembly according to claim 21, wherein the proximal end (see annotated Bosukonda Figure 2 above) is connected to one lateral side of the first and second lateral sides forming an acute angle (see annotated Bosukonda Figure 2 above in regards to both element 102 and HEX 105) between the plate (see annotated Bosukonda Figure 2 above) and the lateral side.

In reference to claim 23
Bosukonda discloses:
The nacelle assembly according to claim 21, wherein the proximal end (i.e., the “proximal end” for HEX 105 identified above in annotated Bosukonda Figure 2 in the rejection of claim 21) is connected to the cover structure at a top edge region (i.e., one of the fillets identified above in annotated Bosukonda Figure 2 in the rejection of claim 19) formed between the top side and one lateral side of the first and second lateral sides forming an acute angle (see annotated Bosukonda Figure 2 below showing a possible angle representation) between the plate and the lateral side.

    PNG
    media_image3.png
    221
    318
    media_image3.png
    Greyscale


In reference to claim 25
Bosukonda discloses:
The nacelle assembly according to claim 21, wherein the plate (i.e., the “plate” of elements 102 or 301 or 401) is curved (see e.g. Figure 2).

In reference to claim 26
Bosukonda discloses:
The nacelle assembly according to claim 25, wherein the distal free end (i.e., “the distal free end” of heat-exchanger 105) of the plate faces the cover structure (see e.g. Figures 1 and 2 showing the identified “plate” as having a surface that faces downward).

In reference to claim 27 (as far as it is clear and definite)
Bosukonda discloses:
The nacelle assembly according to claim 18, wherein one wind flow deflector device (105) of the plurality of wind flow deflector devices comprises a reinforcing structure (see annotated Bosukonda Figure 2 below), specifically a strut connected to the cover structure.

    PNG
    media_image4.png
    307
    335
    media_image4.png
    Greyscale


In reference to claim 28
Bosukonda discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system (102 or 301 or 401) is configured to be moved from a resting position (i.e., an un-installed position, such as that depicted in Figure 1) to a deployed position (i.e., an installed position, such as that depicted in Figure 2).

In reference to claim 29
Bosukonda discloses:
The nacelle assembly according to claim 28, wherein the add-on wind flow deflector system (102 or 301 or 401) comprises an actuator (i.e., a crane to move the add-on wind flow deflector system to a deployed position.

In reference to claim 30 (as far as it is clear and definite)
Bosukonda discloses:
The nacelle assembly according to claim 17, wherein one wind flow deflector device (105) of the plurality of wind flow deflector devices covers (see Figure 2) a portion of the top side and extends (see Figure 2) from (i.e., across the entire lateral extent of the nacelle) the first lateral side to the second lateral side.

In reference to claim 32
Bosukonda discloses:
A nacelle assembly (100 or 300 or 400 - see Figures 1, 3, and 4) for a wind turbine having a front region to be coupled to a wind turbine rotor (see pg.8:ll.28-29) comprising a rotor hub and at least one wind turbine blade, the nacelle assembly comprising:
a nacelle (101) having a cover structure to house wind turbine components, the cover structure having a substantially cuboid shape (see e.g. Figure 1) and comprising:
a front side (~106) arranged at the front region; a rear side (see Figures 1, 3, and 4) opposite to the front side; a first and a second lateral side (i.e., the sides to which add-on elements 102 or 301 or 401 are attached - Figures 1, 3, and 4) extending from the front side to the rear side along a longitudinal axis, wherein the first and the second lateral sides are arranged on opposite sides of the longitudinal axis;
a top and a bottom side (see e.g. Figure 2) extending from the front side to the rear side along the longitudinal axis and from the first to the second lateral sides along a transverse axis perpendicular to the longitudinal axis; and
an add-on wind flow deflector system (i.e., (1) pairs of add-on elements 102 or 301 or 401, or (2) heat exchanger 105, or (3) a combination of any of add-on elements 102 or 301 or 401 and heat exchanger 105) comprising wind flow deflector devices (102 or 301 or 401 and/or 105) extending along the longitudinal axis, wherein the wind flow deflector devices are coupled to an outside of the cover structure to at least partially cover a portion of the first and the second lateral sides.

In reference to claim 33
Bosukonda discloses:
The nacelle assembly according to claim 32, wherein the wind flow deflector devices (102 or 301 or 401 and/or 105) comprise a plate (see annotated Figure 2 above in the rejection of claim 21) extending from a proximal end (see annotated Figure 2 above in the rejection of claim 21) coupled to the cover structure to a distal free end (see annotated Figure 2 above in the rejection of claim 21).

In reference to claim 34
Bosukonda discloses:
The nacelle assembly according to claim 33, the cover structure including a first and a second top edge portion (i.e., the portion of nacelle 101 within the corresponding box in annotated Figure 2 below) respectively formed between the top side and the first and the second lateral sides (note: the limits of “first top edge portion”, “second top edge portion”, “top side”, “first lateral side”, and “second lateral side” can be arbitrarily drawn such that the relationship required by “between” is present); and
a first and a second bottom edge portion (i.e., the portion of nacelle 101 within the corresponding box in annotated Figure 2 below) respectively formed between the bottom side and the first and the second lateral sides (note: the limits of “first bottom edge portion”, “second bottom edge portion”, “bottom side”, “first lateral side”, and “second lateral side” can be arbitrarily drawn such that the relationship required by “between” is present); and wherein the add-on wind flow deflector system comprises:
a first top wind flow deflector device (see annotated Figure 2 below, which is hereby indicated as being a portion of one of the antecedently established “wind flow deflector devices” corresponding with elements 102 or 301 or 401)(note: the moniker “wind flow deflector device” does not require a particular structure) having the proximal end coupled to the first top edge portion;
a second top wind flow deflector device (see annotated Figure 2 below, which is hereby indicated as being a portion of one of the antecedently established “wind flow deflector devices” corresponding with elements 102 or 301 or 401)(note: the moniker “wind flow deflector device” does not require a particular structure) having the proximal end coupled to the second top edge portion;
a first bottom wind flow deflector device (see annotated Figure 2 below, which is hereby indicated as being a portion of one of the antecedently established “wind flow deflector devices” corresponding with elements 102 or 301 or 401)(note: the moniker “wind flow deflector device” does not require a particular structure) having the proximal end coupled to the first bottom edge portion; and
a second bottom wind flow deflector device (see annotated Figure 2 below, which is hereby indicated as being a portion of one of the antecedently established “wind flow deflector devices” corresponding with elements 102 or 301 or 401)(note: the moniker “wind flow deflector device” does not require a particular structure) having the proximal end coupled to the second bottom edge portion.

    PNG
    media_image5.png
    500
    724
    media_image5.png
    Greyscale






Claims 16-18, 20-22, 24, 25, 27-29, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valero Lafuente et al. (US 2013/0115099 - hereafter referred to as Valero).

In reference to claim 16
Valero discloses:
A nacelle assembly for a wind turbine, the nacelle assembly connectable to a wind turbine tower (110) through a yaw system (note: “connectable… through a yaw system” does not result in a positive recitation of “yaw system”; the identified “nacelle assembly” is capable of being configured for use with a yaw system), comprising:
a front region (~13 - Figure 2) coupled to a rotor comprising a rotor hub (120) and at least one rotor blade (130);
a nacelle (100) having a cover structure (10) to house wind turbine components, the cover structure comprising a front side (~13) arranged at the front region, a rear side (14) opposite to the front side, a first and a second lateral side (see e.g. Figure 3) and a top (11) and a bottom side (12);
the cover structure extending (see Figure 2) from the front side to the rear side along a longitudinal axis;
an add-on wind flow deflector system (i.e., at least one of members 20a and 20b) coupled to an outside of the cover structure to guide wind flowing to the nacelle for reducing a drag (note: the identified “add-on wind flow deflector system” effects the aerodynamic characteristics of the nacelle and, thus, is capable of reducing drag under certain wind conditions, which are chaotic and transient) of the nacelle when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event (note: “when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event” is being treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 17
Valero discloses:
The nacelle assembly according to claim 16, wherein the yaw system failure event comprises a grid loss event (note: “the yaw system failure event comprises a grid loss event” is treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 18
Valero discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system comprises a plurality of wind flow deflector devices (20a and 20b).

In reference to claim 20
Valero discloses:
The nacelle assembly according claim 18, wherein one or more of the wind flow deflector devices (20a and 20b) cover (see e.g. Figure 3) one or both of: a portion of the first lateral side or, of the second lateral side.

In reference to claim 21
Valero discloses:
The nacelle assembly according to claim 18 wherein one or more of the wind flow deflector devices comprise a plate (see annotated Figure 4 below) extending from a proximal end (see annotated Figure 4 below) connected to the cover structure to a distal free end (see annotated Figure 4 below).

    PNG
    media_image6.png
    375
    321
    media_image6.png
    Greyscale


In reference to claim 22
Valero discloses:
The nacelle assembly according to claim 21, wherein the proximal end is connected (via a hinge 41 or 42) to one lateral side of the first and second lateral sides forming an acute angle (see annotated Figure 4 above in the rejection of claim 21) between the plate and the lateral side.

In reference to claim 24
Valero discloses:
The nacelle assembly according to claim 21, wherein the plate is hingedly connected (via hinges 41 and/or 42 - Figures 3 and 4) to the cover structure.

In reference to claim 25
Valero discloses:
The nacelle assembly according to claim 21, wherein the plate is curved (see Figure 4 showing the identified “plate” having curved portions).

In reference to claim 27 (as far as it is clear and definite)
Valero discloses:
The nacelle assembly according to claim 18, wherein one wind flow deflector device (20a or 20b) of the plurality of wind flow deflector devices comprises a reinforcing structure (i.e., limiting device 50), specifically a strut connected to the cover structure.

In reference to claim 28
Valero discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system is configured to be moved (see par. [0035]) from a resting position (see Figure 1) to a deployed position (see Figure 4).

In reference to claim 29
Valero discloses:
The nacelle assembly according to claim 28, wherein the add-on wind flow deflector system comprises an actuator (i.e., driving device 60 - see par. [0035]) to move the add-on wind flow deflector system to a deployed position.

In reference to claim 32
Valero discloses:
A nacelle assembly for a wind turbine having a front region to be coupled to a wind turbine rotor comprising a rotor hub (120) and at least one wind turbine blade (130), the nacelle assembly comprising:
a nacelle (100) having a cover structure (10) to house wind turbine components, the cover structure having a substantially cuboid shape (see Figure 1) and comprising:
a front side (~13) arranged at the front region; a rear side (14) opposite to the front side; a first and a second lateral side (see e.g. Figure 3) extending from the front side to the rear side along a longitudinal axis, wherein the first and the second lateral sides are arranged on opposite sides of the longitudinal axis;
a top (11) and a bottom side (12) extending from the front side to the rear side along the longitudinal axis and from the first to the second lateral sides along a transverse axis perpendicular to the longitudinal axis; and
an add-on wind flow deflector system comprising wind flow deflector devices (i.e., elements 20a and 20b) extending along the longitudinal axis, wherein the wind flow deflector devices are coupled (see e.g. Figure 3) to an outside of the cover structure to at least partially cover a portion of the first and the second lateral sides.

In reference to claim 33
Valero discloses:
The nacelle assembly according to claim 32, wherein the wind flow deflector devices comprise a plate (see annotated Figure 4 above in the rejection of claim 21) extending from a proximal end (see annotated Figure 4 above in the rejection of claim 21) coupled to the cover structure to a distal free end (see annotated Figure 4 above in the rejection of claim 21).

Claims 16-18, 21, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theobald et al. (WO 2014/037080 - hereafter referred to as Theobald; see attached copy and translation).

In reference to claim 16
Theobald discloses:
A nacelle assembly for a wind turbine, the nacelle assembly connectable to a wind turbine tower (13) through a yaw system (note: “connectable… through a yaw system” does not result in a positive recitation of “yaw system”; the identified “nacelle assembly” is capable of being configured for use with a yaw system), comprising:
a front region (see Figure 1) coupled to a rotor comprising a rotor hub (14) and at least one rotor blade (16);
a nacelle (9) having a cover structure to house wind turbine components, the cover structure comprising a front side (see Figure 1) arranged at the front region, a rear side (see Figure 1) opposite to the front side, a first and a second lateral side (see Figure 1) and a top and a bottom side (see Figure 1);
the cover structure extending (see Figure 1) from the front side to the rear side along a longitudinal axis;
an add-on wind flow deflector system (i.e., at least one of elements 7) coupled to an outside of the cover structure to guide wind flowing to the nacelle for reducing a drag (note: the identified “add-on wind flow deflector system” effects the aerodynamic characteristics of the nacelle and, thus, is capable of reducing drag under certain wind conditions, which are chaotic and transient) of the nacelle when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event (note: “when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event” is being treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 17
Theobald discloses:
The nacelle assembly according to claim 16, wherein the yaw system failure event comprises a grid loss event (note: “the yaw system failure event comprises a grid loss event” is treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 18
Theobald discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system comprises a plurality of wind flow deflector devices (7).

In reference to claim 21
Theobald discloses:
The nacelle assembly according to claim 18 wherein one or more of the wind flow deflector devices (7) comprise a plate extending from a proximal end (see Figure 2A) connected to the cover structure to a distal free end (see Figure 2A).

In reference to claim 30 (as far as it is clear and definite)
Theobald discloses:
The nacelle assembly according to claim 17, wherein one wind flow deflector device (7) of the plurality of wind flow deflector devices covers a portion of the top side and extends from the first lateral side to the second lateral side (note: the instant “extends from the first lateral side to the second lateral side” is considered to mean to mean that “wind flow deflector device” has a lateral dimension, not that “wind flow deflector device” extends across the entire lateral dimension of “nacelle”; Applicant’s disclosure does not include an embodiment in which a single “wind flow deflector device” extends across the entire lateral dimension of “nacelle”).

In reference to claim 31 (as far as it is clear and definite)
Theobald discloses:
The nacelle assembly according to claim 30, wherein the cover structure further comprises a bottom side, the bottom side being opposite to the top side and extending from the first lateral side to the second lateral side; and wherein one wind flow device (7) of the plurality of wind flow deflector devices covers a portion of the bottom side (see par. [0035] stating “A plurality of heat exchangers 7 can also be arranged next to one another on, under or on a gondola 9”) and extends from the first lateral side to the second lateral side (note: the instant “extends from the first lateral side to the second lateral side” is considered to mean to mean that “wind flow deflector device” has a lateral dimension, not that “wind flow deflector device” extends across the entire lateral dimension of “nacelle”; Applicant’s disclosure does not include an embodiment in which a single “wind flow deflector device” extends across the entire lateral dimension of “nacelle”).

Claims 16-18, 21, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enevoldsen et al. (US 8,037,748 - hereafter referred to as Enevoldsen).

In reference to claim 16
Enevoldsen discloses:
A nacelle assembly for a wind turbine, the nacelle assembly connectable to a wind turbine tower through a yaw system (note: “connectable to a tower through a yaw system” does not result in a positive recitation of “tower” or “yaw system”; the identified “nacelle assembly” is capable of being configured for attachment to a tower and for use with a yaw system), comprising:
a front region (see Figure 1) coupled to a rotor comprising a rotor hub (3) and at least one rotor blade (4);
a nacelle (5) having a cover structure to house wind turbine components, the cover structure comprising a front side (see Figure 1) arranged at the front region, a rear side (see Figure 1) opposite to the front side, a first and a second lateral side (see Figure 1) and a top and a bottom side (see Figure 1);
the cover structure extending (see Figure 1) from the front side to the rear side along a longitudinal axis;
an add-on wind flow deflector system (i.e., either of sensors 10 or 12 - Figure 2) coupled to an outside of the cover structure to guide wind flowing to the nacelle for reducing a drag (note: the identified “add-on wind flow deflector system” effects the aerodynamic characteristics of the nacelle and, thus, is capable of reducing drag under certain wind conditions, which are chaotic and transient) of the nacelle when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event (note: “when a wind direction is misaligned with respect to the longitudinal axis in a yaw system failure event” is being treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 17
Enevoldsen discloses:
The nacelle assembly according to claim 16, wherein the yaw system failure event comprises a grid loss event (note: “the yaw system failure event comprises a grid loss event” is treated as a statement of intended use that does not structurally limit the claimed apparatus since it relates to a control scheme of the larger assembly of “wind turbine” in which the invention characterized as “A nacelle assembly” is used).

In reference to claim 18
Enevoldsen discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system (10 or 12) comprises a plurality of wind flow deflector devices (see Figure 1).




In reference to claim 21
Enevoldsen discloses:
The nacelle assembly according to claim 18 wherein one or more of the wind flow deflector devices (10) comprise a plate (15) extending from a proximal end connected to the cover structure to a distal free end.

In reference to claim 28
Enevoldsen discloses:
The nacelle assembly according to claim 16, wherein the add-on wind flow deflector system (12) is configured to be moved (i.e., rotated - see col.2:ll.18-20) from a resting position (i.e., any position) to a deployed position (i.e., a position other than “resting position”).

In reference to claim 30 (as far as it is clear and definite)
Enevoldsen discloses:
The nacelle assembly according to claim 17, wherein one wind flow deflector device (10 or 12) of the plurality of wind flow deflector devices covers (see Figure 1, which is a side-view) a portion of the top side and extends from the first lateral side to the second lateral side (note: the instant “extends from the first lateral side to the second lateral side” is considered to mean to mean that “wind flow deflector device” has a lateral dimension, not that “wind flow deflector device” extends across the entire lateral dimension of “nacelle”; Applicant’s disclosure does not include an embodiment in which a single “wind flow deflector device” extends across the entire lateral dimension of “nacelle”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen over Rosenvard et al. (US 9,869,298 - hereafter referred to as Rosenvard).

In reference to claim 35
Enevoldsen discloses:
A method for reducing loads (note: “reducing loads” is broad / non-specific and does not require a particular outcome given that wind loads on a wind turbine are chaotic and transient) in a wind turbine comprising a yaw system (see col.1:ll.60-62 and col.3:ll.3-4) and a nacelle assembly during a yaw system failure event, the method comprising:
activating (i.e., rotating - see col.2:ll.18-22) one or more wind flow deflector devices (12 - Figure 4) coupled to an outside of a cover structure (5) of the nacelle assembly by moving the wind flow deflector devices from a resting position (i.e., any position) to a deployed position (i.e., a position other than “resting position”).


detecting a yaw system failure event; and
the moving the wind flow deflector devices from a resting position to a deployed position is when a yaw system failure event is detected.

Rosenvard discloses:
a wind turbine comprising a yaw system and a controller that can determine failure of yaw motors (see col.6:ll.40-47).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Enevoldsen to include the ability to detect failure of yaw motors, as disclosed by Rosenvard, in order to ensure safe / successful operation of the wind turbine.

Enevoldsen in view of Rosenvard addresses:
detecting (Rosenvard) a yaw system failure event; and
the moving the wind flow deflector devices from a resting position to a deployed position is when a yaw system failure event is detected (note: the term “when” merely indicates that “moving” and “yaw system failure event is detected” occur at the same time, not that “moving” is in response to “yaw system failure event is detected”; the rotation of Enevoldsen sensor 12 can occur at any time, including “when a yaw system failure event is detected”; Enevoldsen sensor 12 is used to determine yaw alignment with the wind direction and, thus, it would be operating while yaw system activities, including failure detection, are being performed).

Citations of Pertinent Prior Art

Nyvad et al. (US 9,512,823) discloses a wind turbine nacelle having deflectors (51) extending from lateral sides thereof.
Chen (US 2007/0009348) discloses a wind turbine hood structure that includes wind flow deflectors (4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745